DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of specie A, CLAIMS 1-6 in the reply filed on 5/6/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the engine-internal coupling gear stage must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because is unclear what part 29 in the figure is pointing to. It states that this is the positive engagement rotary guide and is between 30 and 27, but in the figure 29 is not between 30 and 27. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear what is meant by “depending on requirements in proportion to an axial forward feed of said pressure die”.  What are the requirements?  What determines these proportions?  Who does this device rotate based on these requirements? Since it is unclear what is meant by this limitation, for examination purposes, if the device applies pressure and rotates, it meets the claim limitation.
Claim 3 is indefinite because it is unclear what is meant by “an engine internal coupling gear stage which can be switched on and switched off and which has a gear ratio corresponding to the pitch of the of the helical toothing”.  This is not shown in the figures and is not described in the current specification, so it is not clear how this works or where it is located. It is not clear how the ratio is determined.  The Examiner requests that the Applicant please clarify.
Claim 3 recites the limitation "the pitch (s)" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear what the (s) means.  Does this mean it can be plural or that the (s) is referring to a designation in a drawing (similar to the numbers in the claim).  The Examiner requests that the Applicant please clarify.  
Claim 4 is indefinite because it is unclear what is meant by positive-engagement rotary guide.  The claim states that it is arranged between the cylindrical portion 30 and the pressure 27, but based on the figure it is not between these two.  It is on the other side of the cylindrical portion 30.  The Examiner requests that the Applicant please clarify this limitation.
Claim 4 recites the limitation "the pitch (s)" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear what the (s) means.  Does this mean it can be plural or that the (s) is referring to a designation in a drawing (similar to the numbers in the claim).  The Examiner requests that the Applicant please clarify.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bock et al. (6,021,938).
Regarding claim 1, Bock discloses a device, said device comprising a pressure die with a first receptacle, said pressure die being rotatable around a center axis of said pressure die depending on requirements in proportion to an axial forward feed of said pressure die (abstract, column 1 lines 55-67).  
The limitation “for producing a transmission shaft of a countershaft-type manual transmission which forms one of at least two substantially identical countershafts and which is constructed from a plurality of hollow shaft portions which are butt press welded to one another, at least two of which hollow shaft portions are provided in each instance with at least one helical toothing of a fixed wheel of a spur gear stage” is material worked upon and does not further limit the apparatus.  
Regarding claim 2, Bock discloses a controllable rotary motor 7 for actively rotating said pressure die.  
Regarding claim 6, Bock discloses spin welding, comprising a first rotatable receptacle for an adjacent hollow shaft portion which is in driving connection with a controllable rotary drive and a controllable brake for plasticizing the facing contact surfaces of the two adjacent hollow shaft portions (column 3 lines 15-40, column 5 lines 1-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735